Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Information under 37 CFR 1.105
No IDS was filed for this application. The applicant and/or the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application (see MPEP §§ 704.10 - 704.13). In response to this requirement, please provide a copy of any related and pertinent information, such as non-patent literature, published application(s) or patent(s) (U.S. or foreign), that was used to assist in the drafting of this application. The applicant is reminded of the duty to disclose information that is material to patentability (see 37 CFR § 1.56). A complete reply to the instant Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the instant Office action.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

1) A monochromatic light source module for illumination…as in cls. 1&2.

2) An intelligent auto-scanning and imaging module for auto-scan imaging…as in claim 1.

3) A temperature controlled transparent toughened glass platform for placing…and controlling temperature…as in cl. 1.

4)  A central control module with specially designed software unit for controlling auto-scan imaging, intelligent micro-lens image auto-recognition and data analysis…as in cls. 1-15 (given inherent dependency, and particularly seen in cls. 1, 5, 11, 12).

5) A touchscreen displaying module for displaying…as in claim 1.




1) An LED light source as discussed in pars. [0030,0040] of Applicant’s pre-grant publication US 2019/0128876, and equivalents thereof.
***However, further clarification is required with the additional particulars provided in claim 2, wherein the specification does not clearly set forth a more particular LED for such functionality, or added optical elements integrated with the LED for accomplishing the functionality set forth in claim 2.***

2) Those structural elements as recited and disclosed in original claim 2, and as seen in par. [0010], and equivalents thereof.

3) Those structural elements as recited and disclosed in original claim 3, and as seen in par. [0011], and equivalents thereof.

4) Unclear from the disclosure.  Further clarification is required.  Examiner notes discussion to a microcomputer (pars. [0012,0033,0042], however, a general microcomputer does not provide basis for the recited software/encoded steps for the recited functionalities of the claims.

5)  A capacitive touchscreen display with data displaying windows and touch keys such as disclosed in pars. [0014,0034] and as recited in original claims 6 and 14, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.











Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure inadequately provides basis for the recited item (d) to the central control module and the “specially designed software unit for controlling auto-scan imaging, intelligent micro-lens image auto-recognition and data analysis” and the coincident operation with item (b) to the intelligent auto-scanning and imaging module.  This is further seen with respect to dependent claims 5, 11, and 12.
Applicant’s disclosure generally describes such functionality and the use of a microcomputer with operating specifications (see par. [0012] of Applicant’s pre-grant publication US 2019/0128876, however, disclosure to a general microcomputer having operative specifications does not suffice to provide the software/software unit and 


Additionally to the above with regard to item (d), Examiner notes that the specification generally discloses that items (b) and (d) work together (see pars. [0018,0019] of Applicant’s pre-grant publication US 2019/0128876). 
 However, the only overlapping functionality recited in the claim is drawn to “auto-scan imaging,” in which the further functionalities of “intelligent micro-lens image auto-recognition and data analysis” are inadequately disclosed herein.  Notwithstanding, the specification inadequately discloses the software and interworking between the commonly-recited aspect of “auto-scan imaging” with items (b) and (d).
Further, the recitation of claim 12 and the provided software/programming is inadequately disclosed with respect to the “software unit” and such auto-recognition and measuring provided therein.

	The disclosure does not adequately describe what is entailed by each of “auto-scan imaging,” “intelligent micro-lens image auto-recognition,” and “data analysis” in the central control module and its “software unit” for carrying out these processes.

	General discussion is only found in the specification, and including references with respect to monitoring variation of refractive index during the antigen-antibody reaction process (see par. [0035]), but such discussion is general and not commensurate in scope with the claims, nor does it provide adequate support to the above discussed software unit and providing to one or ordinary skill in the art the ability 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds the claimed apparatus are indefinitely defined as the structure/software and coincident functionality of the central control module (d) are unclearly provided and disclosed in the specification.  As discussed above under the 35 USC 112 F/6th section, it is unclear through the disclosure what the corresponding structure/software is for accomplishing the recited functionalities to this central control module.
As discussed above, general discussion to a microcomputer remains to provide discussion to a general computer which insufficiently provides basis for the particular functionalities given with respect to the software and “auto-scan imaging,” “intelligent micro-lens auto-recognition,” and “data analysis.”

	Notably, the claim does not establish particular data to be generated and thus processed/analyzed in some manner, and it is unclear what is encompassed by this vague and general recitation to “data analysis.”
	Does Applicant intend to recite the particular optical data received by way of interrogating wells of a microplate for assessing qualitatively/quantitatively an immunoassay/binding event?
	
	Additionally to the above with regard to item (d), Examiner notes that the specification generally discloses that items (b) and (d) work together (see pars. [0018,0019] of Applicant’s pre-grant publication US 2019/0128876).  However, the only overlapping functionality recited in the claim is drawn to “auto-scan imaging,” in which the further functionalities of “intelligent micro-lens image auto-recognition and data analysis” are unclearly provided for defined herein.
	As discussed below, the recitation to claim 12 is indefinitely defined which further calls into question the metes and bounds of the interaction and programming/processing with respect to items (b) and (d) with these further functionalities.

This is likewise seen in dependent claims 5, 11, and 12.
	Further, and notably in claim 12, there is no basis for an antigen-antibody reaction and known concentration of the antigen or antibody in the solution before and 
	
	Additionally, the metes and bounds of the structural arrangement of items (a)-(e) so as to form the operative embodiment for the recited functionalities therein are indefinitely defined.
	Herein, Applicant has presented a parts listing of elements (a)-(e) and it is unclear how the elements structurally/functionally arranged with respect to one another so as to form the operative embodiment sought.
	Lastly, the various recitations in claim 1 and throughout dependent claims 2-15 which relate with scanning with micro-lenses and with micro-lenses in general are indefinitely understood as the claims do not recite micro-lenses as positive elements of the apparatus in the first place, and thus, their connection and active imaging/processes therewith are indefinitely defined.
	Are these elements meant to be drawn to prospective workpieces?  The present recitations in the claims render it unclear to particularly understand the metes and bounds of the claims and the connection with micro-lenses and processes therewith.

	Further, as in claim 2, and coincident with the above discussion under the section to 35 USC 112 F/6th, it is unclear the further structure(s) given to the LED of claim 1 with respect to the added functionality set forth in claim 2. 
	Clarification is required as to the further structure(s) given to the LED which provides for this functionality.


	Further, the following recitations lack proper antecedent basis in the claims which renders their inclusion and the further particular structure/function sought in their respective claims to be indefinitely defined.
	Claim 2- “the spherical top,” “the size of the micro-lens”
	Claim 9- “the scanning”
	Claim 12- “the image of micro-lens,” “the refractive index n2,” “the concentration,” “the Ag-Ab reaction,” “the refractive index of micro-lens,” “the height of the cylindrical part,” “the incident angle,” “the spherical surface of micro-lens”

	With regard to claim 14, the metes and bounds of the structural arrangement sought are indefinitely defined with the vague descriptor “…are integrated into…”  Clarification is required with respect to the relative structural disposition of the modules in connection with one another (except the light source module) which provided for such “integrated into…” and allowing for the functionality described therein which is generally narrative and indefinitely understood.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6 and 13 (and implicitly with related dependent claims 7-10) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 As discussed above in the body of the action and under 35 USC 112 F/6th paragraph, the elements recited in claims 3-6 and 13 present redundant recitations to the scope of the constituent structures already afforded to these elements within the base independent claim 1, and as such, do not properly further limit the subject matter.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. Easy and rapid multi-pass detection of antigen and antibody with micro-lens sensors, as particularly cited and discussed in Applicant’s related PCT/CN17/076564, which discusses a system for micro-lens imaging that can peform easy and rapid multi-pass detection of antigen-antibody reactions, and is relevant to Applicant’s field of endeavor.
Robertson (US 2008/0218860) discloses a microarray format and including optical and image analysis therewith wherein the sensing method involves monitoring the change in a parameter, such as refractive index, to detect immunoassay binding events, which is considered relevant to Applicant’s field of endeavor.
Modavis (US 2007/0154356) discloses an optically readable microplate wherein the binding of unlabeled molecular species is accomplished by determining changes in the refractive index of the system that employs a biosensor in the bottom of each well, which is considered relevant to Applicant’s field of endeavor.
Schermer (US 2005/0110989) discloses a prism coupled microplate wherein binding event reactions are determined coincident with changes in the refractive index, which is considered relevant to Applicant’s field of endeavor.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NEIL N TURK/Primary Examiner, Art Unit 1798